ON MOTION

ORDER

Zoran Corporation et al. and MediaTek, Inc. et al. move jointly and without opposition to dismiss their appeals, 2006-1105 and 2006-1106, of the International Trade Commission’s September 28, 2005 exclusion and cease and desist orders in Certain Optical Disk Controller Chips and Chip-sets and Products Containing Same, Including DVD Players and PC Optical Storage Devices, No. 337-TA-506.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The unopposed motion to dismiss is granted.
(2) Each side shall bear its own costs.
(3) All pending motions are moot.